Exhibit 10.1
EXECUTION COPY          
EXECUTIVE EMPLOYMENT AGREEMENT
          This Executive Employment Agreement (“Agreement”) is entered into this
May ___, 2009 by and between Dana Holding Corporation, a Delaware corporation,
with its principal executive office at 4500 Dorr Street, Toledo, Ohio (the
“Company”), and James E. Sweetnam, an individual, residing in Ohio
(“Executive”), effective July 1, 2009 (the “Effective Date”).
RECITALS

  A.   The Company desires to employ Executive as President and Chief Executive
Officer of the Company.     B.   The Company and Executive desire to enter into
this Agreement as to the terms of Executive’s employment by the Company to be
effective as of July 1, 2009.

          Therefore, in consideration of the promises and respective covenants
and agreements of the parties herein contained, and intending to be legally
bound, the parties hereto agree as follows:

1.   Employment The Company and Executive hereby agree that as of the Effective
Date Executive shall be employed by the Company on the terms set forth in this
Agreement.   2.   Term. The employment of Executive by the Company under the
terms of this Agreement shall commence on the Effective Date and shall continue
in effect for an initial three (3) year period. Upon the second anniversary of
the Effective Date, and on each successive anniversary, the period shall be
automatically extended by one (1) year (so that on every anniversary of the
Effective Date thereafter the remaining term shall be for two (2) years), unless
either party gives notice to the other party at least ninety (90) days prior to
the second anniversary of the Effective Date or such next anniversary, as
applicable, that the employment period shall expire at the end of the initial
three (3) year period or such two (2)-year period, as applicable, without
extension (the initial and each successive employment period being the “Term”),
unless earlier terminated as set forth in Section 6 of this Agreement.
Executive’s employment after expiration of the Term shall be at-will and not
governed by this Agreement (other than by provisions that by their terms survive
such expiration).   3.   Position and Duties. Executive shall serve as President
and Chief Executive Officer of the Company, reporting to the Chairman of the
Board of Directors of the Company (“Board”), and shall have such
responsibilities and authority commensurate with such position as may from time
to time be assigned to Executive by the Board. Executive shall devote
substantially all his working time and efforts to the business and affairs of
the Company. However, Executive may devote reasonable time to supervision of his
personal investments and professional, charitable, educational, religious and
other similar activities, and speaking engagements, provided such activities are
not competitive with the Company and do not interfere with Executive’s discharge
of his duties to the Company. Executive may serve on the board of directors of
any company or organization with the Board’s prior written consent. The Board
consents to Executive continuing to serve on the board of directors of The
Lubrizol Corporation.   4.   Directorship Agreement. As soon as reasonably
possible after the Effective Date, Executive shall be appointed as a member of
the Board. While serving as a Director, the Board shall re-nominate Executive
from term to term while acting as President and Chief Executive Officer. Upon
Executive’s ceasing to be President and Chief Executive Officer, Executive shall
immediately resign as a Director.

 



--------------------------------------------------------------------------------



 



5.   Compensation and Related Matters. During the Term, Executive shall be
entitled to the following amounts and benefits:

  5.1   Salary. The Company shall pay to Executive a salary of $1,000,000 per
year (the “Base Salary”), which rate may be increased (but not decreased, except
for across-the-board decreases applicable with like proportionate effect to
other senior executives of the Company) from time to time in accordance with
normal business practices of the Company, in the discretion of the Board. The
Base Salary shall be payable by the Company in accordance with the normal
payroll practices of the Company then in effect. Any increase or decrease in the
Base Salary amount shall thereafter be Executive’s “Base Salary” for all
purposes hereunder.     5.2   Bonus. Executive shall be eligible for an annual
bonus with a target amount equal to 100% of Executive’s Base Salary pursuant to
the annual incentive program under the Company’s 2008 Omnibus Incentive Plan
(“Plan”). Executive’s eligibility for the bonus and the amount thereof shall be
based on the achievement of performance measures set by the Board of Directors.
The Executive’s target bonus percentage will be reviewed by the Board at least
annually for its competitiveness and in light of any new responsibilities
assumed by the Executive.     5.3   Annual Long Term Incentive Program.
Executive shall be eligible for annual awards pursuant to the long term
incentive program under the Plan, commencing with awards granted to senior
executives in fiscal 2010, as determined in the sole discretion of the
Compensation Committee of the Board or the Board. The Company’s intent is to
provide a long term incentive program that is market competitive for comparable
industry positions.     5.4   Stock Option. As an inducement to Executive to
enter into this Agreement, on the Effective Date, Executive shall be awarded a
nonqualified stock option pursuant to the Plan to purchase up to 1,500,000
shares of the Company’s Common Stock at an exercise price equal to the Market
Value Per Share (as defined under the Plan) on the date of award (the “Option”).
The Option shall have a 10-year term, shall vest and become exercisable as to
500,000 shares on each of the first, second and third anniversaries of the
Effective Date provided that Executive remains continuously employed by the
Company until each such date for such respective installment to so vest, and
shall be documented in accordance with the Company’s standard form of
Nonqualified Stock Option Agreement to be entered into between the Company and
Executive that otherwise is consistent with the terms hereof; provided, the
Option shall become fully vested and exercisable upon the first to occur of
(i) the involuntary termination of Executive’s employment by the Company without
Cause (and not due to Disability) or Executive’s voluntary termination for Good
Reason and shall remain exercisable for six months following the date of such
termination (or any such earlier expiration of the Option term) (with such
capitalized terms having the meaning defined below) or (ii) a Change in Control
of the Company (as defined under the Plan).     5.5   Restricted Stock Units. As
a further inducement, on the Effective Date Executive shall be awarded 200,000
restricted stock units under the Plan (the “Restricted Stock Units”), vesting on
February 28, 2011, provided that Executive remains continuously employed by the
Company until such date for the Restricted Stock Units to so vest. The
Restricted Stock Units shall be paid to Executive in shares of Company common
stock within two and one-half (2-1/2) months after the date of vesting.
Executive shall be entitled to

2



--------------------------------------------------------------------------------



 



      payment of dividend equivalents on the Restricted Stock Units, subject to
vesting above, as and when dividends are paid to stockholders on the Company’s
common stock, which dividend equivalents shall be converted into further
restricted stock units (based on the Market Value Per Share on the date that
dividends are paid to the Company’s stockholders) and paid, to the extent
becoming vested, together with the payment of the Restricted Stock Units above.
The Restricted Stock Units shall be documented in accordance with the Company’s
standard form of Restricted Stock Unit Award Agreement to be entered into
between the Company and Executive that otherwise is consistent with the terms
hereof. The Restricted Stock Units shall vest and become immediately payable
upon the first to occur of (i) an involuntary termination of Executive’s
employment by the Company without Cause (and not due to Disability) or
Executive’s voluntary termination for Good Reason or (ii) a Change in Control of
the Company. In the event that Executive voluntarily terminates his employment
(other than for Good Reason) or the Company involuntary terminates his
employment for Cause after the payment of the Restricted Stock Units and prior
to the second anniversary of the Effective Date, he shall within ten (10) days
thereafter repay the Company an amount equal to the product of (A) the product
of the number of shares constituting all of the Restricted Stock Units
previously paid to Executive (including any dividend equivalents thereon)
multiplied by the Market Value Per Share on the date of such termination
multiplied by (B) the ratio of the number of days from the date of termination
until such second anniversary to 730 days (the “RSU Repayment Amount”). In the
event of a Change in Control of the Company, Executive shall have no obligation
to repay the RSU Repayment Amount upon a voluntary termination of his employment
for any reason thereafter.     5.6   Cash Award. As a further inducement, on the
Effective Date Executive shall receive a cash award in the amount of $550,000
(“Cash Award”). In the event that Executive voluntarily terminates his
employment (other than for Good Reason) or the Company involuntary terminates
his employment for Cause prior to the first anniversary of the Effective Date,
he shall within ten (10) days thereafter repay the Cash Award in full to the
Company. In the event that Executive voluntarily terminates his employment
(other than for Good Reason) or the Company involuntary terminates his
employment for Cause after the first anniversary and prior to the second
anniversary of the Effective Date, he shall within ten (10) days thereafter
repay a proportionate amount of the Cash Award to the Company based on the ratio
of the number of days from the date of termination until such second anniversary
to 730 days. In the event of a Change in Control of the Company, Executive shall
have no obligation to repay the Cash Award upon a voluntary termination of his
employment for any reason thereafter.     5.7   Stock Purchase Award. As a
further inducement, on the Effective Date, Executive shall receive a cash award
in the amount of $500,000, provided that Executive expends the after-tax
proceeds of which (based on maximum marginal tax rates) to purchase 500,000
shares, or such lesser number of shares as can be purchased with the full amount
of such after-tax proceeds, of Company common stock on the Effective Date (based
on the Market Value Per Share on the Effective Date) (the “Stock Purchase
Award”). Executive shall hold the Stock Purchase Award in accordance with the
Company’s stock ownership policy for its officers. In the event that Executive
voluntarily terminates his employment (other than for Good Reason) or the
Company involuntary terminates his employment for Cause prior to the first
anniversary of the Effective Date, he shall within ten (10) days thereafter
repay the Company an amount equal to the product of the number of shares
constituting the Stock Purchase Award multiplied by the Market Value Per Share
on the

3



--------------------------------------------------------------------------------



 



      date of such termination (the “Stock Purchase Repayment Amount”). In the
event that Executive voluntarily terminates his employment (other than for Good
Reason) or the Company involuntary terminates his employment for Cause after the
first anniversary and prior to the second anniversary of the Effective Date, he
shall within ten (10) days thereafter repay a proportionate amount of the Stock
Purchase Repayment Amount to the Company based on the ratio of the number of
days from the date of termination until such second anniversary to 730 days. In
the event of a Change in Control of the Company, Executive shall have no
obligation to repay the Stock Purchase Repayment Amount upon a voluntary
termination of his employment for any reason thereafter.     5.8   Inducement
Award. As a further inducement, on the Effective Date, Executive shall be
entitled to receive a cash award in the amount of $2,000,000 (“Special Cash
Award”), payable in two equal installments the first of which shall be paid on
the Effective Date and the second of which shall be paid not later than July 1,
2010, provided that Executive remains continuously employed until such date to
be entitled to receive such second installment. In the event of a termination of
Executive’s employment by the Company without Cause or Executive’s voluntary
termination of his employment for Good Reason, the second installment of the
Special Cash Award, if then unpaid, shall be paid to Executive within thirty
(30) days following Executive’s such termination (subject to Executive’s
entering into a release of claims provided under Section 6.4). In the event that
Executive voluntarily terminates his employment (other than for Good Reason) or
the Company involuntary terminates his employment for Cause prior to the first
anniversary of the Effective Date, Executive shall within ten (10) days
thereafter repay the amount of the Special Cash Award, previously paid to him,
in full to the Company. In the event that Executive voluntarily terminates his
employment (other than for Good Reason) or the Company involuntary terminates
his employment for Cause after the first anniversary and prior to the second
anniversary of the Effective Date, Executive shall within ten (10) days
thereafter repay a proportionate amount of the Special Cash Award to the Company
based on the ratio of the number of days from the date of termination until such
second anniversary to 730 days. In the event of a Change in Control of the
Company, the second installment of the Special Cash Award, if then unpaid, shall
be paid immediately to Executive and he shall have no obligation to repay any
portion of the Special Cash Award upon his voluntary termination for any reason
thereafter. Except as provided above, the unpaid portion of the Special Cash
Award shall be forfeited upon a termination of Executive’s employment.     5.9  
Relocation Expenses. Executive shall relocate his principal residence from the
metropolitan Cleveland area. Executive shall be entitled to reimbursement of his
reasonable relocation expenses incurred for a relocation of his principal
residence and temporary living expenses in accordance with the Company’s
relocation program applicable to its senior executives.     5.10   Vacation. In
addition to legal holidays observed by the Company, Executive shall be entitled
to twenty (20) days of paid vacation per year, which vacation days shall accrue
and be useable by Executive in accordance with the Company’s standard vacation
policies. Upon termination of employment, the Company shall promptly pay
Executive any accrued and unused vacation days.

4



--------------------------------------------------------------------------------



 



  5.11   Supplemental Benefit.

  5.11.1   To compensate Executive for a lost opportunity to receive future cash
benefits from his previous employer, Executive shall be entitled to a cash
make-whole benefit in the amount of $2,200,000, vesting and becoming payable in
equal annual installments on each of the first six (6) anniversaries of the
Effective Date, provided that Executive is continuously employed by the Company
on each such anniversary for such respective installments to so vest
(“Supplemental Benefit”). Upon each vesting date, the vested installment shall
be paid to Executive within thirty (30) days thereafter. In the event of the
involuntary termination of Executive’s employment by the Company without Cause
or voluntary termination by Executive for Good Reason, Executive shall
thereafter become vested and entitled to payment of such installments of the
Supplemental Benefit, as and when the installments otherwise are due hereunder,
as would have been become vested and payable to Executive during the period
ending on the second anniversary of such termination had Executive’s employment
not so terminated (subject to Executive’s entering into a release of claims
provided under Section 6.4 upon such termination); provided, Executive shall
immediately forfeit any such unpaid installments upon a breach of any covenant
under Section 9 (non-competition) or Section 10 (non-solicitation) hereof. In
the event of Executive’s death or termination of employment due to his
Disability, Executive shall vest in a pro rata portion of the installment
otherwise payable on the next succeeding anniversary date following such death
or termination (such proration shall be based on the ratio of the number of days
employed since the immediately preceding anniversary date to 365) which amount
shall be paid to Executive within thirty (30) days following Executive’s death
or termination. Except as otherwise provided under this Section 5.11, Executive
shall forfeit the unpaid amount of his Supplemental Benefit upon a termination
of his employment.     5.11.2   The Company shall use its commercially
reasonable best efforts to assist Executive in the issuance on or about the
Effective Date of a letter of credit in Executive’s favor, in the amount of
$1,100,000, from a financial institution reasonably acceptable to Executive, and
expiring sixty (60) days after the third anniversary of the Effective Date, for
the purpose of paying amounts that may become payable to Executive under this
Section 5.11. As a condition of payment to Executive, as and when each of the
first three installments vests hereunder, Executive shall direct the issuer of
the letter of credit to disburse the gross payment less applicable federal and
state income and employment withholding tax obligations on the gross amount.

  5.12   Expenses. During the term of Executive’s employment hereunder,
Executive shall be entitled to receive prompt reimbursement for all reasonable
expenses incurred by Executive in performing services hereunder, including all
expenses of travel and living expenses while away from home on business or at
the request or and in the service of the Company, provided that such expenses
are incurred and accounted for in accordance with the policies and procedures as
reasonably established by the Company.     5.13   Other Benefits. Executive
shall be entitled to participate in all of the Company’s benefit plans or
arrangements, subject to the terms and conditions thereof, as in effect from
time to time with respect generally to senior executives; provided, Executive’s
allowance for perquisites under the applicable perquisite program of the Company
shall be in the

5



--------------------------------------------------------------------------------



 



      amount of $100,000 for each fiscal year (which will not be prorated for
fiscal 2009). The Executive shall have access to chartered corporate aircraft
for business travel to the extent provided under the Company’s travel policy.
The Company shall pay the professional fees and costs incurred by Executive in
connection with the negotiation and documentation of his employment arrangements
in an amount not to exceed $25,000.



6.   Termination.

  6.1   Termination for Any Reason. Anything herein to the contrary
notwithstanding, the Company may terminate Executive’s employment at any time
for any reason with or without notice. Executive may voluntarily terminate his
employment at any time for any reason after giving the Company not less than
thirty (30) days prior notice of such termination. The Term shall terminate upon
any such termination of employment.     6.2   Termination Upon Death or
Disability. Executive’s employment hereunder shall terminate upon his death. In
the event that Executive’s employment terminates due to his death or Disability,
he shall be entitled to (i) his accrued and unpaid Base Salary and accrued and
unused vacation, payable not later than the first complete payroll payment date
following such termination, (ii) his unreimbursed business expenses incurred
prior to such termination, payable in accordance with the policies and
procedures applicable under Section 5.13, (iii) his accrued and vested benefits
under all employee benefit plans in which Executive is a participant, payable in
accordance with the terms of such plans (collectively, Executive’s “Accrued
Obligations”), and (iv) a bonus based on actual performance under the annual
incentive program and pro rated based on the ratio of the number of days
employed during the fiscal year to 365, and paid when annual bonuses are paid to
other senior executives. Executive shall also be entitled to any unpaid annual
and long term cash bonus earned for a completed previous performance period,
payable when such bonuses are paid to other senior executives (“Prior Bonus”).
Upon payment of such amounts and benefits, the Company shall have no further
obligation to Executive. For all purposes under this Agreement, “Disability”
shall have the meaning set forth in the Company’s Executive Severance Plan (or
successor to such plan).     6.3   Termination by the Company For Cause. In the
event that the Company terminates Executive’s employment for Cause, Executive
shall be entitled to his Accrued Obligations. Upon payment of such amounts and
benefits, the Company shall have no further obligation to Executive.     6.4  
Termination by the Company Without Cause; by Executive for Good Reason.

  6.4.1   In the event that the Company involuntarily terminates Executive’s
employment without Cause (and not due to Disability) or Executive voluntarily
terminates his employment for Good Reason, Executive shall be entitled to
(i) his Accrued Obligations and any Prior Bonus, (ii) severance in an amount
equal to twenty-four (24) months of Executive’s Base Salary, payable in regular
payroll installments over the twenty-four (24) month period commencing on the
date of Executive’s termination, (iii) a bonus based on actual performance under
the annual incentive program and pro rated based on the ratio of the number of
days employed during the fiscal year to 365, and paid when annual bonuses are
paid to other senior executives, (iv) medical, dental, prescription drug, basic
life insurance and employee assistance program benefits for twenty-four
(24) months following the date of Executive’s termination subject to Executive’s
payment of

6



--------------------------------------------------------------------------------



 



      any required employee contributions consistent with those contributions
required of active employees of the Company (and which benefits shall be
coterminous with Executive’s entitlement to COBRA health benefits continuation),
and (v) outplacement benefits (having a cost not exceeding $50,000); provided,
such payments and benefits provided under clauses (ii), (iii), (iv) and
(v) shall be subject to Executive entering into a complete release of all claims
in the form then applicable for such a termination under the Company’s Executive
Severance Plan (or any successor to such plan); further provided, the severance
amount payable under clause (ii) and the benefit continuation period provided
under clause (iv) shall be reduced to such amount and period as applies by
excluding from any such severance payments and benefit continuation period under
clauses (ii) and (iv) as would apply after the date Executive attains age 65.
Upon payment of such amounts and benefits, the Company shall have no further
obligation to Executive. All amounts payable under this Section 6.4 shall be in
lieu of and not in addition to any amount that otherwise might be payable under
the Company’s Executive Severance Plan (or successor to such plan) upon such a
termination.     6.4.2   For all purposes under this Agreement, “Cause” shall
mean and include (i) a willful and material misappropriation of any monies or
assets or properties of the Company; (ii) a willful and material breach by
Executive of the terms of this Agreement that is demonstrably injurious to the
Company and that has not been cured within thirty (30) days after written notice
to Executive of the breach, which notice shall specify the breach and the nature
of conduct necessary to cure such breach; or (iii) the conviction of, or plea of
guilty or nolo contendre, by Executive to a felony or to any criminal offense
involving Executive’s moral turpitude.     6.4.3   For all purposes under this
Agreement, “Good Reason” shall mean the occurrence of any of the following
without the Executive’s consent: (i) any material adverse change by the Company
in Executive’s title, position, authority or reporting relationships with the
Company; (ii) the Company’s requirement that Executive relocate to a location in
excess of fifty (50) miles from the Company’s current office location or from
any future office location acceptable to Executive; or (iii) any material breach
by the Company of this Agreement which is not cured within thirty (30) days
after written notice thereof by Executive to the Company, which notice shall
specify the breach and the nature of conduct necessary to cure such breach.

  6.5   Termination By Executive Other than for Good Reason. In the event that
Executive voluntarily terminates his employment other than due to Disability and
other than for Good Reason, he shall be entitled to his Accrued Obligations.
Upon payment of such amounts and benefits, the Company shall have no further
obligation to Executive.     6.6   Termination Upon Expiration of the Term. In
the event Executive’s employment is terminated by the Company or Executive upon
the expiration of the Term, Executive shall be entitled to his Accrued
Obligations and any Prior Bonus. Upon payment of such amounts and benefits, the
Company shall have no further obligation to Executive.

7



--------------------------------------------------------------------------------



 



7.   Confidential Information.

  7.1   During the period of Executive’s employment and at all times thereafter,
Executive shall protect and not disclose Proprietary Information, except as may
be required to discharge his duties hereunder or if Executive is required by
law, regulation, or court order to disclose any Proprietary Information.
“Proprietary Information” is all information, whether or not reduced to writing
(or in a form from which information can be obtained, translated, or derived
into reasonably usable form) or maintained in the mind or memory of Executive
and whether compiled or created by the Company, any of its subsidiaries or any
affiliates of the Company or its subsidiaries (collectively, the “Company
Group”), which derives independent economic value from not being readily known
to or ascertainable by proper means by others who can obtain economic value from
the disclosure or use of such information, of a proprietary, private, secret or
confidential (including, without exception, inventions, products, processes,
methods, techniques, formulas, compositions, compounds, projects, developments,
sales strategies, plans, research data, clinical data, financial data, personnel
data, computer programs, customer and supplier lists, trademarks, service marks,
copyrights (whether registered or unregistered), artwork, and contacts at or
knowledge of customers or prospective customers) nature concerning the Company
Group’s business, business relationships or financial affairs; provided however,
that Proprietary Information shall not include any information that (i) has
become generally available to the public other than as a result of a disclosure
by Executive, or (ii) was available or became known to Executive prior to the
disclosure of such information on a non-confidential basis without breach of any
duty of confidentiality from any party to the Company and Executive.     7.2  
Executive further agrees that his obligation not to disclose or to use
information and materials of the types, and his obligation to return materials
and tangible property, set forth in this Section 7 also extends to such types of
information, materials and tangible property of customers of the Company Group,
consultants for the Company, suppliers to the Company, or other third parties
who may have disclosed or entrusted the same to the Company or to Executive.    
7.3   Executive’s obligations under this Section 7 are in addition to, and not
in limitation of, all other obligations of confidentiality under the Company’s
policies, general legal or equitable principles or statutes.

8.   Statements to Third Parties.

  8.1   During the period of Executive’s employment and at all times thereafter,
other than in connection with the performance of his duties hereunder, Executive
shall not, directly or indirectly, make or cause to be made any statements,
including but not limited to, comments in books or printed media, to any third
parties criticizing or disparaging the Company Group or commenting on the
character or business reputation of the Company Group and resulting in a
material adverse impact upon the Company. Without the prior written consent of
the Board, unless otherwise required by law, Executive shall not (i) publicly
comment in a manner materially adverse to the Company Group concerning the
status, plans or prospects of the business of the Company Group or (ii) publicly
comment in a manner materially adverse to the Company Group concerning the
status, plans or prospects of any existing, threatened or potential claims or
litigation involving the Company Group; provided, nothing herein shall preclude
honest and good faith reporting by Executive to appropriate Company or legal
enforcement authorities.

8



--------------------------------------------------------------------------------



 



  8.2   During the period of Executive’s employment and at all times thereafter,
other than in connection with the performance of the duties of Company senior
executives (other than Executive), no senior executive of the Company (other
than Executive) shall, directly or indirectly, make or cause to be made any
statements, including but not limited to, comments in books or printed media, to
any third parties criticizing or disparaging Executive or commenting on the
character or business reputation of Executive, and resulting in a material
adverse impact upon Executive. Nothing herein shall preclude honest and good
faith reporting by the Company to appropriate legal enforcement authorities.

9.   Non-Competition. For a period commencing on the Effective Date and
continuing for twenty-four (24) months following Executive’s termination of
employment for any reason (the “Restricted Period”), Executive covenants and
agrees that Executive shall not, directly or indirectly, engage in any
activities on behalf of or have an interest in any Competitor of the Company
Group, whether as an owner, investor, executive, manager, employee, independent
consultant, contractor, advisor, or otherwise, other than ownership of less than
one percent (1%) of any class of stock in a publicly traded corporation. A
“Competitor” is any entity doing business directly or indirectly (as an owner,
investor, provider of capital or otherwise) in the United States including any
territory of the United States (the “Territory”) that provides products or
services that are the same or similar to the products or services that are being
provided by any member of the Company Group at the time of Executive’s
termination or that were provided by a member of the Company Group during the
two-year period prior to Executive’s termination of employment. Executive
acknowledges and agrees that due to the continually evolving nature of the
Company Group’s industry, the scope of its business or the identities of
Competitors may change over time. Executive further acknowledges and agrees that
the Company Group markets its products and services on a nationwide basis,
encompassing the Territory and that the restrictions imposed by this covenant,
including the geographic scope, are reasonably necessary to protect the Company
Group’s legitimate interests.   10.   Non-Solicitation. Executive hereby
covenants and agrees that he shall not during the Restricted Period, directly or
indirectly, individually or on behalf of any other person or entity:

  10.1   Hire or employ or assist in hiring or employing any person who was at
any time during the last 6 months of Executive’s employment an employee,
representative or agent of any member of the Company Group or solicit, aid,
induce or attempt to solicit, aid, induce or persuade, directly or indirectly,
any person who is an employee, representative, or agent of any member of the
Company Group to leave his or her employment with any member of the Company
Group to accept employment with any other person or entity provided, however,
the foregoing shall not prohibit advertisements for employment placed in
newspapers or other media of general circulation to the general public; or    
10.2   Solicit any customer of the Company Group, or any person or entity whose
business the Company Group had solicited during the 180-day period prior to
termination of Executive’s employment for purposes of business which is
competitive to the Company Group within the Territory.

11.   Developments. Executive acknowledges and agrees that he shall make full
and prompt disclosure to the Company of all inventions, improvements,
discoveries, methods, developments, software, mask works, and works of
authorship, whether patentable or copyrightable or not, (i) which relate to the
Company’s business and have heretofore been created, made, conceived or reduced
to practice by Executive or under his direction or jointly with others, and not
assigned to

9



--------------------------------------------------------------------------------



 



    prior employers, or (ii) which have utility in or relate to the Company’s
business and are created, made, conceived or reduced to practice by Executive or
under his direction or jointly with others during his employment with the
Company, whether or not during normal working hours or on the premises of the
Company (all of the foregoing of which are collectively referred to in this
Agreement as “Developments”). Executive further agrees to enter into the
Company’s standard form of invention and disclosure agreement that is required
of all new employees. Executive further agrees to cooperate fully with the
Company, both during and his employment with the Company, with respect to the
procurement, maintenance and enforcement of copyrights, patents and other
intellectual property rights (both in the United States and other countries)
relating to Developments. Executive shall not be required to incur or pay any
costs or expenses in connection with the rendering of such cooperation.   12.  
Remedies. Executive and the Company agree that the covenants contained in
Sections 7, 8, 9, 10 and 11 (the “Covenants”) are reasonable under the
circumstances, and further agree that if in the opinion of any court of
competent jurisdiction any such Covenant is not reasonable in any respect, such
court shall have the right, power and authority to sever or modify any provision
or provisions of such Covenants as to the court will appear not reasonable and
to enforce the remainder of the covenants as so amended. Executive acknowledges
and agrees that the remedy at law available to the Company for breach of any of
Executive’s obligations under the Covenants would be inadequate and that damages
flowing from such a breach may not readily be susceptible to being measured in
monetary terms. Accordingly, Executive acknowledges, consents and agrees that,
in addition to any other rights or remedies that the Company may have at law, in
equity or under this Agreement, upon adequate proof of Executive’s violation of
any Covenant, the Company shall be entitled to immediate injunctive relief and
may obtain a temporary order restraining any threatened or further breach,
without the necessity of proof of actual damage or of posting any bond.   13.  
Indemnification; Insurance.

  13.1   On the Effective Date, the Company and Executive shall enter into the
Company’s standard form of director and officer indemnification agreement.    
13.2   Executive has advised the Company that he may incur a forfeiture of
accrued and vested pension benefits in the amount of $2,100,000, or a loss of
special termination benefits in the amount of $900,000, or both, in connection
with his termination of employment with his previous employer and commencement
of employment with the Company. To the extent that Executive substantiates such
obligation to him and his previous employer does not pay such amounts to
Executive when due to him under the applicable compensation plan of his previous
employer, the Company shall pay such amount to Executive at such time to make
him whole for such forfeiture; provided, that Executive shall repay to the
Company all amounts he thereafter recovers from his previous employer, Executive
shall exercise all reasonable efforts to collect such amount from his previous
employer (provided that the Company reimburses Executive for the expenses he
incurs in connection with such collection efforts), and in all events the
Company shall be subrogated to all rights that Executive has in such amount
payable by his previous employer and the Company shall have a right to offset
other compensation payable to Executive by the amount he recovers from his
previous employer in such circumstances. In the event that Executive voluntarily
terminates his employment (other than for Good Reason) or the Company
involuntary terminates his employment for Cause prior to the first anniversary
of the Effective Date, Executive shall within ten (10) days thereafter repay in
full any amount paid by the Company to Executive under this Section 13.2. In

10



--------------------------------------------------------------------------------



 



      the event that Executive voluntarily terminates his employment (other than
for Good Reason) or the Company involuntary terminates his employment for Cause
after the first anniversary and prior to the second anniversary of the Effective
Date, Executive shall within ten (10) days thereafter repay a proportionate
portion of any amount paid to Executive under this Section 13.2 based on the
ratio of the number of days from the date of termination until such second
anniversary to 730 days. In the event that the Company involuntarily terminates
Executive’s employment without Cause, Executive voluntarily terminates his
employment for Good Reason, Executive dies or his employment terminates due to
his Disability, Executive (or the legal representative of his estate in the
event of Executive’s death) shall remain entitled to all amounts payable to
Executive, subject to the obligations of Executive, under this Section 13.2
above. In the event of Executive’s termination of employment other than as
provided in this Section 13.2 above, he shall forfeit all unpaid amounts
provided under this Section 13.2.

14.   Change in Control. Executive shall participate in the Company’s Executive
Severance Plan, other than provisions respecting a termination of employment
prior to the occurrence of a change in control thereunder.   15.  
Representation; Legal Restrictions. Executive represents and warrants to the
Company that Executive is not a party to any contract, agreement or
understanding, written or oral, including, without limitation, any agreement
containing any non-competition, non-solicitation, confidentiality or other
restrictions on your activities, which could prevent Executive from entering
into this Agreement or performing all of Executive’s duties and obligations
hereunder, other than as has been disclosed by Executive.   16.   Withholding.
The Company may withhold from any and all amounts payable under this Agreement
such federal, state and local taxes as may be required to be withheld pursuant
to any applicable law or regulation.   17.   Notice. For the purposes of this
Agreement, notices, demands and all other communications provided for in the
Agreement shall be in writing and shall be deemed to have been duly given when
delivered or (unless otherwise specified) mailed by registered mail, return
receipt requested, postage prepaid, addressed as set forth above, or to such
other address as any party may have furnished to the other in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.   18.   Miscellaneous.

  18.1   The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Delaware.     18.2  
Sections 6 (respecting any termination of employment occurring prior to
expiration of the Term),7, 8, 9, 10, 11, 12, 13 and 15 (and such provisions of
Section 18 as are relevant) of this Agreement shall remain in full force and
effect and shall survive the termination of Executive’s employment and the
expiration or other termination of this Agreement.     18.3   If Executive
becomes entitled to (including Executive having satisfied his obligation to
enter into a release of claims) and/or is at any time receiving severance
payments under Section 6.4 and, following the commencement of any bankruptcy or
insolvency proceeding, the Company fails to pay any installment of such
severance payments within

11



--------------------------------------------------------------------------------



 



      fifteen (15) days after the date such installment is due and payable, the
provisions of Section 9 and 10.2 hereof shall cease to apply to Executive.    
18.4   Any dispute, controversy or question arising under, out of, or relating
to this Agreement (or the breach thereof), or, Executive’s employment with the
Company or termination thereof, other than those disputes relating to
Executive’s alleged violations of Sections 7, 8.1, 9, 10 and 11, or the
Company’s alleged violation of Section 8.2, of this Agreement shall be referred
for binding arbitration in Toledo, Ohio. Such arbitration shall be conducted in
accordance with the National Rules for Resolution of Commercial Disputes of the
American Arbitration Association (“Rules”). The parties shall select a neutral
arbitrator and this shall be the sole means for resolving such dispute;
provided, if the parties are unable to agree to an arbitrator, an arbitrator
will be selected in accordance with the Rules. Each party shall be responsible
for his or its attorneys fees and litigation expenses, however, the Company
shall pay the costs of the arbitration. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. This Section
18.4 shall not apply to any action by the Company to enforce Sections 7, 8.1, 9,
10 or 11, or by Executive to enforce Section 8.2, of this Agreement and shall
not in any way restrict the Company’s remedies under Section 12 of this
Agreement.     18.5   It is the intent of the parties that this Agreement be
administered so as to comply with Section 409A of the Internal Revenue Code of
1986 (“Section 409A”) and all applicable regulations. The parties intend that
any payment due hereunder shall be delayed or adjusted as deemed reasonably
necessary to avoid the imposition of Section 409A penalties upon Executive.
Without limiting the generality of the foregoing and any provision in this
Agreement to the contrary notwithstanding, if any portion of the payments or
benefits to be received by Executive under this Agreement would be considered
deferred compensation under Section 409A, then the following provisions shall
apply to the relevant portion:

  18.5.1   For purposes of this Agreement, no payment that would otherwise be
made and no benefit that would otherwise be provided upon a termination of
employment shall be made or provided unless and until such termination of
employment is also a “separation from service” (as determined in accordance with
Section 409A);     18.5.2   If Executive is a “specified employee” (within the
meaning of Section 409A and determined pursuant to procedures adopted by the
Company) at the time of a separation from service, each portion of such payments
and benefits that would otherwise be payable pursuant to this Agreement upon a
separation from service during the six (6) month period immediately following
the separation from service shall instead be paid or made available on the
earlier of (i) the first business day of the seventh month following the date
Executive incurs a separation from service, and (ii) Executive’s death (the
applicable date, the “Permissible Payment Date”);     18.5.3   With respect to
any amount of expenses eligible for reimbursement under this Agreement, such
expenses shall be reimbursed by the Company within 60 calendar days (or, if
applicable, on the Permissible Payment Date) following the date on which the
Company receives the applicable invoice from Executive but

12



--------------------------------------------------------------------------------



 



      in no event later than December 31 of the year following the year in which
Executive incurs the related expense;     18.5.4   Payments delayed under this
Section 18.5 as a result of the application of Section 409A shall not accrue
interest. In no event shall the reimbursements or in-kind benefits to be
provided by the Company in one taxable year affect the amount of reimbursements
or in-kind benefits to be provided in any other taxable year, nor shall
Executive’s right to reimbursement or in-kind benefits be subject to liquidation
or exchange for another benefit; and     18.5.5   Each payment under this
Agreement shall be considered a “separate payment.”

  18.6   The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.     18.7   Any waiver,
alteration, amendment or modification of any of the terms of this Agreement
shall be valid only if made in writing and signed by each of the parties hereto;
provided, however, that any such waiver, alteration, amendment or modification
is consented to on the Company’s behalf by the Board or a Committee or member
thereof as may be duly authorized by the Board. No waiver by either of the
parties hereto of their rights hereunder shall be deemed to constitute a waiver
with respect to any subsequent occurrences or transactions hereunder unless such
waiver specifically states that it is to be construed as a continuing waiver.  
  18.8   This Agreement, and Executive’s rights and obligations hereunder, may
not be assigned or delegated by him. The Company may assign its rights, and
delegate its obligations, hereunder to any subsidiary or affiliate of the
Company, or any successor to the Company, specifically including the Covenants.
The rights and obligations of the Company under this Agreement shall inure to
the benefit of and be binding upon its respective successors and assigns. The
rights and obligations of Executive under this Agreement shall inure to the
benefit of and be binding upon his heirs and legatees.     18.9   This Agreement
constitutes the entire understanding and agreement of the parties hereto
regarding the employment of Executive. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating to the subject matter of this Agreement.
    18.10   The headings of the sections and subsections of this Agreement are
inserted for convenience only and shall not be deemed to constitute a part
thereof, affect the meaning or interpretation of this Agreement or of any term
or provision hereof. Words of one gender shall be interpreted to mean words of
another gender when necessary to construe this Agreement, and in like manner
words in singular may be interpreted to be in the plural, and vice versa. Use of
the word “or” shall mean “either or both” and use of the word “including” shall
be “without limitation.”     18.11   This Agreement may be executed in two or
more counterparts, each of which shall be deemed to be an original but all of
which together shall constitute one and the same instrument. The execution of
this Agreement may be by actual or facsimile signature.

13



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement on the
date first above written.
Dana Holding Corporation

                 
By:
  /s/John M. Devine
 
John M. Devine       /s/ James E. Sweetnam
 
James E. Sweetnam    
 
  Chief Executive Officer            

14